Examiner’s Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Withdrawn claims 11-20 are cancelled.

Examiner’s Statement of Reasons for Allowance

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claim 6, is allowable is because the closest prior art of record, US 2008/0039098 by Papasakellarious and US 2011/0141982 by Zhang, fail to teach or fairly suggest either alone or in combination with the prior art of record a method for wireless communication, comprising: receiving channel occupancy information on a first interlace of resources for a first transmission, wherein the first transmission is associated with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2009/0323608 teaches channel bandwidths of the frequency channels used by a communication base station are allocated at regular intervals, the center frequency and the channel bandwidth can be specified by the channel identifier.
US 2008/0039098 teaches partitioning operating bandwidth into two or more non-overlapping portions, referred to as reference signal multiplexing blocks (RSMBs).
US 2009/0232062 teaches a UE receives a downlink pilot channel to measure received signal quality for frequency blocks measurement  and are reported to the base station as channel state information CQI
US 2011/0141982 teaches a UE may be scheduled for data transmission on multiple non-contiguous clusters of resources that may include one or more 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466